Exhibit 10.2

 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission

 

LICENSE AGREEMENT

 

This License Agreement is entered into as of this 7th day of October, 2008 (the
“Effective Date”), by and between Shape Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Delaware, having a place of business at
c/o Healthcare Ventures, LLC, 55 Cambridge Parkway, Suite 301, Cambridge, MA
02142 (“Licensee”), President and Fellows of Harvard College, a Massachusetts
non-profit educational institution, having a place of business at Holyoke
Center, Suite 727, 1350 Massachusetts Avenue, Cambridge, Massachusetts 02138
(“Harvard”) and Dana-Farber Cancer Institute, Inc., having a place of business
at 44 Binney Street, Boston, Massachusetts (“DFCI”).  Harvard and DFCI shall be
referred to together as “Licensors.”

 

WHEREAS, Licensors are the joint and sole owners of the Exclusive Patent Rights
(as defined below) and have the right to grant a license thereunder; and

 

WHEREAS, Licensors desire to have products based on the Exclusive Patent Rights
developed and commercialized to benefit the public and are willing to grant a
license under their interest in the Exclusive Patent Rights; and

 

WHEREAS, Licensee has represented to Licensors, in order to induce Licensors to
enter into this Agreement, that Licensee shall commit itself to commercially
reasonable efforts to develop and commercialize products based on the Exclusive
Patent Rights; and

 

WHEREAS, Licensee wishes to obtain a license under the Exclusive Patent Rights
and Licensors wish to grant to Licensee a license under the entire interest in
the Exclusive Patent Rights, all in accordance with the terms and conditions of
this Agreement;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      Definitions.

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, shall
have the meanings specified below.

 

1.1.         “Affiliate” shall mean, with respect to an entity, any person,
organization or entity controlling, controlled by or under common control with,
such entity.  For purposes of this definition only, “control” of another person,
organization or entity shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the activities, management or policies
of such person, organization or entity, whether through the ownership of voting
securities, by contract or otherwise.  Without limiting the foregoing, control
shall be presumed to exist when a person, organization or entity (a) owns or
directly controls fifty percent (50%) or more of the outstanding voting stock or
other ownership interest of the other organization or entity, or (b) possesses,
directly or indirectly, the power to elect or appoint fifty percent (50%) or
more of the members of the governing body of the organization or other entity. 
The parties

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such cases such lower percentage shall be substituted in the
preceding sentence.

 

1.2.         “Calendar Quarter” shall mean each of the periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31, for so long as this Agreement is in effect.

 

1.3.         “Development Milestones” shall mean the development and
commercialization milestones set forth in Exhibit 1.3 hereto.

 

1.4.         “Development Plan” shall mean the plan for the development and
commercialization of Licensed Products attached hereto as Exhibit 1.4, as
adjusted from time to time pursuant to Section 4.2.

 

1.5.         “EMEA” shall mean the European Medicines Agency.

 

1.6.         “Exclusive Patent Rights” shall mean, in each case to the extent
owned and controlled by Licensors: (a) ******; (b) any patent or patent
application that claims priority to and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of the patent application
identified in (a); (c) any patents issuing on any of the patent applications
identified in (a) or (b), including any reissues, renewals, reexaminations,
substitutions or extensions thereof, and foreign equivalents of the foregoing;
(d) any claim of a continuation-in-part application or patent that is entitled
to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of
any of the patents or patent applications identified in (a), (b) or (c) or of
the claims identified in (d); and (f) any supplementary protection certificates,
pediatric exclusivity periods, any other patent term extensions, restorations
and exclusivity periods and the like of any patents and patent applications
identified in (a) through (e).

 

1.7.         “FDA” shall mean the United States Food and Drug Administration.

 

1.8.         “IND” shall mean an investigational new drug application, clinical
study application, clinical trial exemption or similar application or submission
for approval to conduct human clinical investigations filed with a Regulatory
Authority in any country.

 

1.9.         “Indication” shall mean a disease indication manifested by a
characteristic set of pathological symptoms and signs.  For purposes of this
Agreement, (a) all indications in the field of oncology shall be considered the
same Indication and (b) ****** shall be considered the same Indication.

 

1.10.       “Initiation” or “Initiate” shall mean, with respect to a Phase 2
Clinical Trial or a Phase 3 Clinical Trial, the administration of the first dose
to the first patient in such clinical trial.

 

1.11.       “Licensed Product” shall mean any product, the manufacture, use,
sale, marketing or importation of which falls within the scope of a Valid Claim.

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

2

--------------------------------------------------------------------------------


 

1.12.       “NDA” shall mean a new drug application or product license
application or its equivalent filed after completion of human clinical trials to
obtain marketing approval for a Licensed Product in any country.

 

1.13.       “Net Sales” shall mean the gross amount billed or invoiced by or on
behalf of Licensee and its Affiliates and Sublicensees (in each case, the
“Invoicing Entity”) on sales, leases or other transfers of Licensed Products,
less the following to the extent applicable on such sales, leases or other
transfers of Licensed Products and not previously deducted from the gross
invoice price: (a) customary trade, quantity, cash or other actual discounts or
rebates to the extent actually allowed and taken; (b) amounts actually repaid or
credited by reason of rejection or return of any previously sold, leased or
otherwise transferred Licensed Products; (c) customer freight, insurance and
handling charges that are paid by or on behalf of the Invoicing Entity; and
(d) to the extent separately stated on purchase orders, invoices or other
documents of sale, any sales, value added or similar taxes, custom duties or
other similar governmental charges levied directly on the production, sale,
transportation, delivery or use of a Licensed Product that are paid by or on
behalf of the Invoicing Entity, but not including any tax levied with respect to
income; provided, that:

 

1.13.1. in any transfers of Licensed Products between an Invoicing Entity and an
affiliate of such Invoicing Entity not for the purpose of resale by such
affiliate, Net Sales shall be equal to the fair market value of the Licensed
Products so transferred, assuming an arm’s length transaction made in the
ordinary course of business, and

 

1.13.2. in the event that an Invoicing Entity receives non-cash consideration
for any Licensed Products or in the case of transactions not at arm’s length
with a non-affiliate of Invoicing Entity, Net Sales shall be calculated based on
the fair market value of such consideration or transaction, assuming an arm’s
length transaction made in the ordinary course of business.

 

Sales of Licensed Products by an Invoicing Entity to its Affiliate or
Sublicensee for resale by such Affiliate or Sublicensee shall not be deemed Net
Sales.  Instead, Net Sales shall be determined based on the gross amount billed
or invoiced by such Affiliate or Sublicensee on resale of Licensed Products to a
third party purchaser.

 

1.14.       “Non-Royalty Sublicense Income” shall mean any payments or other
consideration that Licensee or any of its Affiliates receives in connection with
any Sublicense, other than (a) royalties based on Net Sales, (b) equity
investments in or other amounts paid for the purchase of securities of Licensee
or any of its Affiliates to the extent such payments reflect the fair market
value of such securities, and (c) amounts received from a Sublicensee that are
committed to cover future industry standard, fully burdened costs to be incurred
by Licensee or any of its Affiliates in the performance of research, development
and commercial support activities to be performed by Licensee or any of its
Affiliates under a Sublicense agreement in connection with a Licensed Product or
a product expected to become a Licensed Product.  In the event that Licensee or
an Affiliate of Licensee receives non-cash consideration in connection with a
Sublicense or in the case of transactions not at arm’s length, Non-Royalty
Sublicense Income shall be calculated based on the fair market value of such
consideration or transaction, at

 

3

--------------------------------------------------------------------------------


 

the time of the transaction, assuming an arm’s length transaction made in the
ordinary course of business.

 

1.15.       “Phase 2 Clinical Trial” shall mean a human clinical trial in any
country conducted to evaluate the effectiveness of a drug for a particular
indication or indications in patients with the disease or condition under study
and, possibly, to determine the common short- term side effects and risks
associated with the drug.  In the United States, “Phase 2 Clinical Trial” means
a human clinical trial that satisfies the requirements of 21 C.F.R. § 312.21(b).

 

1.16.       “Phase 3 Clinical Trial” shall mean a human clinical trial in any
country, whether controlled or uncontrolled, that is performed after preliminary
evidence suggesting effectiveness of the drug under evaluation has been
obtained, and intended to gather the additional information about effectiveness
and safety that is needed to evaluate the overall benefit-risk relationship of
the drug and to provide an adequate basis for physician labeling.  In the United
States, “Phase 3 Clinical Trial” means a human clinical trial that satisfies the
requirements of 21 C.F.R. § 312.21(c).

 

1.17.       “Regulatory Authority” shall mean any applicable government
regulatory authority involved in granting approvals for the manufacturing,
marketing, reimbursement and/or pricing of a Licensed Product.

 

1.18.       “Sublicense” shall mean: (a) any right granted, license given or
agreement entered into by Licensee to or with any other person or entity (or by
a Sublicensee to or with any other person or entity in accordance with
Section 2.2.2.4), under or with respect to or permitting any use of any of the
Exclusive Patent Rights, or otherwise permitting the development, manufacture,
marketing, distribution and/or sale of Licensed Products; (b) any option or
other right granted by Licensee to any other person or entity (or by a
Sublicensee to or with any other person or entity in accordance with
Section 2.2.2.4) to negotiate for or receive any of the rights described under
clause (a); or (c) any standstill or similar obligation undertaken by Licensee
toward any other person or entity (or by a Sublicensee toward any other person
or entity in accordance with Section 2.2.2.4) not to grant any of the rights
described in clause (a) or (b) to any third party; in each case regardless of
whether such grant of rights, license given or agreement entered into is
referred to or is described as a sublicense, partnership, collaboration or other
agreement; provided, that in no circumstance shall “Sublicense” include an
assignment of this Agreement authorized under and in accordance with
Section 12.12 below.

 

1.19.       “Sublicensee” shall mean any person or entity granted a Sublicense.

 

1.20.       “Third Party Proposed Product” shall mean an actual or potential
Licensed Product that (a) is covered by a Valid Claim within the Exclusive
Patent Rights, (b) is for an Indication for which Licensors reasonably believe
no Licensed Product is being developed or commercialized by Licensee, any
Affiliate of Licensee or any Sublicensee and (c) that does not contain or
consist of any Covered Component that is included in a Licensed Product that is
being developed or commercialized by Licensee, any Affiliate of Licensee or any
Sublicensee.  For purposes of this Section 1.22, “Covered Component” shall mean
any active pharmaceutical ingredient, the manufacture, use, sale, marketing or
importation of which falls within the scope of a Valid Claim.

 

4

--------------------------------------------------------------------------------


 

1.21.       “Valid Claim” shall mean: (a) a claim of an issued and unexpired
patent within the Exclusive Patent Rights that has not been (i) held permanently
revoked, unenforceable, unpatentable or invalid by a decision of a court or
governmental body of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, (ii) rendered unenforceable through disclaimer or
otherwise, (iii) abandoned, or (iv) lost through an interference proceeding; or
(b) a pending claim of a pending patent application within the Exclusive Patent
Rights that (i) has been asserted and continues to be prosecuted in good faith,
(ii) has not been abandoned or finally rejected without the possibility of
appeal or refiling and (iii) has not been pending for more than five (5) years
from the date of issuance of the first substantive patent office action
considering the patentability of such claim by the applicable patent office in
such country (at which time such pending claim shall cease to be a Valid Claim
for purposes of this Agreement unless and until such claim becomes a claim of an
issued patent).

 

2.                                      License Grants.

 

2.1.         Exclusive License.  Subject to the terms and conditions set forth
in this Agreement, each of the Licensors hereby grants to Licensee an exclusive,
worldwide license under its interest in the Exclusive Patent Rights solely to
develop, make, have made, market, offer for sale, sell, have sold and import
Licensed Products for use in the field of prevention or treatment of disease in
humans and/or animals; provided, however, that:

 

2.1.1. Licensors shall retain, on behalf of themselves and other not-for-profit
research organizations, the right to practice the Exclusive Patent Rights for
internal research, teaching and other educational purposes only and not for the
purpose of commercial development, production, manufacture, distribution or sale
of products or provision of services for a fee;

 

2.1.2. the parties acknowledge and agree that Licensed Products will be
submitted for development work to be performed under and through the NCI-Rapid
Access to Intervention Development (RAID) program; and

 

2.1.3. the U.S. federal government shall retain rights in the Exclusive Patent
Rights pursuant to 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401 et seq., and any
right granted in this Agreement greater than that permitted under 35 U.S.C. §§
200-212 or 37 C.F.R. § 401 et seq. shall be subject to modification as may be
required to conform to the provisions of those statutes and regulations.

 

2.2.         Sublicense.

 

2.2.1. Sublicense Grant.  Licensee shall be entitled to grant Sublicenses to
third parties under the license granted pursuant to Section 2.1.  All
Sublicenses shall be on terms and conditions in compliance with and not
inconsistent with the terms of this Agreement.

 

2.2.2. Sublicense Agreements.  Sublicenses shall be granted only pursuant to
written agreements, which shall be subject and subordinate to the terms and
conditions of this Agreement.  Each such Sublicense agreement shall contain,
among other things, the following:

 

5

--------------------------------------------------------------------------------


 

2.2.2.1.  All provisions necessary to ensure Licensee’s ability to perform its
obligations under this Agreement, including without limitation its obligations
under Sections 5.3, 5.4, 5.5, 6.1, 6.3, 6.4, 9.1 and 12.1.

 

2.2.2.2.  A section substantially the same as Article 10 (Indemnification),
which also shall state that the Indemnitees are intended third party
beneficiaries of such Sublicense agreement for the purpose of enforcing such
indemnification and insurance provisions.

 

2.2.2.3.  A provision stipulating that, in the event of termination of the
license set forth in Section 2.1 above (in whole or in part (e.g., termination
in a particular country)), the Sublicense shall terminate to the extent of such
terminated license; provided, however, that, upon termination of the Sublicense
agreement, if the Sublicensee is not then in breach of the Sublicense such that
Licensee would have the right to terminate such Sublicense agreement, such
Sublicensee shall have the right to obtain a license directly from Licensors
under the terms and conditions of this Agreement, except that (a) the scope of
the license granted directly by Licensors to such Sublicensee shall be reduced,
if needed, to be co-extensive with the scope of the license granted by Licensee
to such Sublicensee and (b) if there is more than one Sublicensee, (i) such
Sublicensees shall not have the right to participate in the prosecution or
enforcement of the Exclusive Patent Rights under the license granted directly by
Licensors and (ii) each Sublicensee that is granted a direct license snail be
responsible for a pro rata share of the patent expense reimbursement due under
this Agreement (based on the number of direct licenses under the Exclusive
Patent Rights in effect on the date of reimbursement).  Licensors agree to
negotiate such licenses in good faith under reasonable terms and conditions,
which shall not impose any representations, warranties, obligations or
liabilities on Licensors or the Sublicensee that are not included in this
Agreement.

 

2.2.2.4.  A provision stipulating that the Sublicensee shall be entitled to
grant a further Sublicense under such Sublicense agreement only on the terms set
forth in this Section 2.2.

 

2.2.2.5.  A provision prohibiting the Sublicensee from assigning the Sublicense
agreement without the prior written consent of Licensors, except to an Affiliate
or to a successor in connection with the merger, consolidation, or sale of all
or substantially all of its assets or that portion of its business to which the
Sublicense agreement relates.  Any permitted assignee must agree in writing in a
manner reasonably satisfactory to Licensors to be bound by the terms of such
Sublicense agreement.

 

2.2.3. Delivery of Sublicense Agreement.  Licensee shall furnish Licensors with
a fully executed copy of any such Sublicense agreement (including any further
Sublicense agreement under Section 2.2.2.4), promptly after its execution. 
Licensors shall keep any such copies of Sublicense agreements in its
confidential files and shall use them solely for the purpose of monitoring
Licensee’s and Sublicensees’ compliance with their obligations hereunder and
enforcing Licensors’ rights under this Agreement.

 

2.2.4. Breach by Sublicensee.  During the term of this Agreement, Licensee shall
be responsible for any breach of a Sublicense agreement by any Sublicensee (or
further

 

6

--------------------------------------------------------------------------------


 

Sublicense agreement by any further Sublicensee under Section 2.2.2.4) that
results in a material breach of this Agreement.  Licensee may elect (a) to cure
such breach in accordance with Section 11.2.2.1 of this Agreement or (b) to
enforce its rights by terminating such Sublicense agreement (or causing the
relevant Sublicensee to terminate such further Sublicense agreement) in
accordance with the terms thereof.

 

2.3.         Affiliates.  The license granted to Licensee under Section 2.1
shall include the right to have some or all of Licensee’s rights or obligations
under this Agreement exercised or performed by one or more of Licensee’s
Affiliates; provided, that:

 

2.3.1. no such Affiliate shall be entitled to grant, directly or indirectly, to
any third party any right of whatever nature under, or with respect to or
permitting any use or exploitation of any of the Exclusive Patent Rights,
including any right to develop, manufacture, market or sell Licensed Products;
and

 

2.3.2. any act or omission taken or made by an Affiliate of Licensee under this
Agreement shall be deemed an act or omission by Licensee under this Agreement.

 

2.4.         Third Party Proposed Products.

 

2.4.1. If, at any time following the fifth (5th) anniversary of the Effective
Date, a third party makes a bona fide proposal to Licensors for developing a
Third Party Proposed Product and Licensors are interested in having such Third
Party Proposed Product developed and commercialized, Licensors shall notify
Licensee of and shall provide Licensee with information regarding the third
party’s proposal.  Within ninety (90) days of the receipt of such notification
from Licensors, Licensee shall notify Licensors whether it is interested in
developing such Third Party Proposed Product.

 

2.4.2. If Licensee notifies Licensors within such ninety (90) day period that it
is interested in developing such Third Party Proposed Product, the parties will
agree upon a development plan with respect to such Third Party Proposed Product,
which development plan shall be substantially similar to the Development Plan
with respect to other Licensed Products developed by Licensee, subject to
necessary adjustments, and will include reasonable milestones.  In such case,
Licensee shall be obligated (a) to use commercially reasonable efforts to
develop and commercialize the Third Party Proposed Product in accordance with
such new development plan and (b) to meet the milestones with respect to the
Third Party Proposed Product.

 

2.4.3. In the event Licensee thereafter fails to achieve a mutually agreed
development milestone with respect to the Third Party Proposed Product, the
provisions of Section 4.4 shall apply.

 

2.4.4. If Licensee states in its notification to Licensors that it is not
interested in developing such Third Party Proposed Product but that it wishes to
grant a Sublicense to such third party with respect to such Third Party Proposed
Product, Licensee shall have ninety (90) days (or such longer time as shall be
agreed to by the parties in writing) to negotiate and enter into such a
Sublicense agreement with such third party; provided, however, that if Licensee
demonstrates that it and such third party have entered into a term sheet with
respect to such a

 

7

--------------------------------------------------------------------------------


 

Sublicense agreement during such ninety (90) days, Licensee shall be entitled to
extend the period for the execution of a binding Sublicense agreement by an
additional sixty (60) days.

 

2.4.5. If Licensee fails to enter into such a Sublicense agreement within such
ninety (90) day period or one hundred fifty (150) day period, as applicable,
Licensee shall promptly (but in any event within fifteen (15) days of the end of
such period) provide Licensors with a written explanation for such failure along
with the proposed terms offered by Licensee to such third party.  If Licensors
determines in their good faith judgment that the terms offered by Licensee to
such third party were not commercially reasonable, Licensors shall notify
Licensee of such determination and provide Licensee with an additional thirty
(30) days to enter into a Sublicense with such third party.  If Licensee fails
to enter into an agreement with such third party within such additional thirty
(30) day period, then Licensors shall be entitled to terminate the license with
respect to such Third Party Proposed Product and shall be free to grant such
third party a license under the relevant Exclusive Patent Rights solely to
develop, make, have made, use, market, offer for sale, sell and import such
Third Party Proposed Product.  If Licensors exercises their rights to terminate
the license with respect to such Third Party Proposed Product and to grant such
a license to a third party, this Agreement shall be deemed to exclude the Third
Party Proposed Product from the definition of Licensed Products.

 

2.4.6. If, in accordance with Section 2.4.5 above, Licensors propose to grant
any license to a third party under the relevant Exclusive Patent Rights solely
to develop, make, have made, use, market, offer for sale, sell and import such
Third Party Proposed Product, Licensors shall provide Licensee with a
confidential copy of the proposed license grant clause prior to the execution of
the applicable license agreement containing such clause for the sole purposes of
monitoring its rights under this Agreement.

 

2.5.         No Other Grant of Rights.  Except as expressly provided in this
Agreement, nothing in this Agreement shall be construed to confer any ownership
interest, license or other rights upon Licensee by implication, estoppel or
otherwise as to any technology, intellectual property rights, products or
biological materials of Licensors or any other entity, regardless of whether
such technology, intellectual property rights, products or biological materials
are dominant, subordinate or otherwise related to any Exclusive Patent Rights.

 

3.                                      [Intentionally omitted.]

 

4.                                      Development and Commercialization.

 

4.1.         Diligence.  Licensee shall use commercially reasonable efforts, and
shall cause its Sublicensees to use commercially reasonable efforts: (a) to
develop Licensed Products in accordance with the Development Plan; (b) to
introduce Licensed Products into the commercial market; and (c) to market
Licensed Products following such introduction into the market.  In addition,
Licensee, by itself or through its Affiliates or Sublicensees, also shall
achieve each of the Development Milestones within the time periods specified in
Exhibit 1.3.

 

4.2.         Update and Adjustment of Development Plan.  On or prior to each
July 1st of each calendar year during the Term (commencing July 1, 2009),
Licensee shall deliver to Licensors an adjusted and updated Development Plan
that details adjusted and additional

 

8

--------------------------------------------------------------------------------


 

activities and timing proposed by Licensee.  Each adjusted and updated
Development Plan shall, at the least, (a) provide sufficient detail regarding
the adjusted and updated activities and timing for the development and
commercialization of Licensed Products, (b) be prepared consistent with the
format and level of detail set forth in the Development Plan attached as
Exhibit 1.4 on the Effective Date, and (c) include activities and timing
thereunder for at least two (2) years following the date of such adjusted and
updated Development Plan.  Such adjusted and updated Development Plan must be
approved in writing by the parties hereto not later than sixty (60) days
following such delivery (and within such sixty (60)-day period, the parties
agree to confer as needed to discuss and further adjust the Development Plan as
may be mutually agreed).  The parties agree to discuss in good faith the
appropriateness of the adjustments and updates to the Development Plan, any
effect that they may have on the commercialization of the Licensed Products and
whether such changes would affect the safety, effectiveness and/or commercial
viability of the Licensed Products.  If the parties agree to the adjusted and
updated Development Plan in writing, then Exhibit 1.4 shall be amended
automatically to incorporate it.  In the event the parties are unable to agree
to an adjusted and updated Development Plan within the relevant sixty (60)-day,
the determination of such dispute shall be resolved in accordance with
Section 4.4.2 below.  Until such time as each adjusted and updated Development
Plan is finalized, the prior Development Plan shall govern.  Licensee’s
obligations under this Section 4.2 shall terminate upon the date of the first
sale of a Licensed Product in the United States by Licensee or its Affiliate or
Sublicensee to a third party for end use of such Licensed Product following
receipt of marketing authorization in the United States.

 

4.3.         Reporting.  Within sixty (60) days after the end of each calendar
year, Licensee shall furnish Licensors with a written report summarizing its,
its Affiliates’ and its Sublicensees’ efforts during the prior year to develop
and commercialize Licensed Products, including without limitation: (a) research
and development activities, including lead compounds identified, medicinal
chemistry efforts and animal efficacy, toxicity and other study results relating
to potential Licensed Products; (b) commercialization efforts; and (c) marketing
efforts.  Each report shall contain a sufficient level of detail for Licensors
to assess whether Licensee is in compliance with its obligations under
Section 4.1 and a discussion of intended efforts for the then current year.

 

4.4.         Failure to Meet Development Milestone.

 

4.4.1. Opportunity to Cure.  The parties acknowledge and agree that timely
achievement of Development Milestones is subject to considerable uncertainty
(the “Acknowledgement”), given the novelty of the technology embodied in the
Exclusive Patent Rights, territorial or legal restrictions on the use of
pharmaceutical products, the regulatory climate and approval process, and
pricing or other government restrictions on certain pharmaceutical products and
the foregoing Acknowledgement shall be taken into account in the parties’
obligations to proceed reasonably under this Section 4.4 and generally under the
Agreement.  If Licensee believes that it will not achieve a Development
Milestone, it may notify Licensors in writing in advance of the relevant
deadline.  Licensee shall include with such notice (a) a reasonable explanation
of the reasons for such failure (and lack of finances shall not constitute
reasonable basis for such failure) (“Explanation”) and (b) a reasonable,
detailed, written plan for promptly achieving a reasonable extended and/or
amended milestone (“Plan”).  If Licensee so notifies Licensors, but fails to
provide Licensors with both an Explanation and

 

9

--------------------------------------------------------------------------------


 

Plan, then the provisions of Section 11.2.2.1 shall apply if Licensee in fact
fails to meet the Development Milestone.  If Licensee so notifies Licensors and
provides Licensors with an Explanation and Plan, both of which are acceptable to
Licensors in their reasonable discretion, then Exhibit 1.3 shall be amended
automatically to incorporate the extended and/or amended milestone set forth in
the Plan.  If Licensee so notifies Licensors and provides Licensors with an
Explanation and Plan, but the Explanation is not reasonable to Licensors in
their reasonable discretion (e.g., Licensee asserts lack of finances or
development preference for a non-Licensed Product), then the deadline for the
relevant milestone shall remain unchanged and the provisions of Section 11.2.2.1
shall apply if Licensee in fact fails to meet such milestone.  If Licensee so
notifies Licensors and provides Licensors with an Explanation and Plan, but the
Plan is not acceptable to Licensors in their reasonable discretion, then
Licensors shall explain to Licensee why the Plan is not acceptable and provide
Licensee with suggestions for an acceptable Plan (the “Licensors’ Suggested
Plan”).  Licensee shall have one opportunity to provide Licensors with a
reasonable Plan within thirty (30) days, during which time Licensors agree to
work with Licensee in its effort to develop a reasonable Plan.  If, within such
thirty (30) days, Licensee provides Licensors with a reasonable Plan, then
Exhibit 1.3 shall be amended automatically to incorporate the extended and/or
amended milestone set forth in the Plan.

 

4.4.2. Dispute Resolution.  If, within the sixty (60) day period referenced
above in Section 4.2 or the thirty (30) day period referenced above in
Section 4.4.1, as applicable, Licensee and Licensors fail to agree on a
reasonable adjusted and updated Development Plan or on a reasonable Plan, as
applicable, then the determination of such dispute shall be resolved by binding
arbitration conducted in the Boston, Massachusetts metropolitan-area by a panel
of three (3) arbitrators each with relevant experience in licensing arrangements
comparable to the arrangements contemplated by this Agreement.  Within five
(5) days following the end of such sixty (60) day period or thirty (30) day
period, as applicable, each party shall nominate a single arbitrator with
appropriate qualifications (it being agreed that the Licensors shall be entitled
to nominate any member of their respective institutions (including faculty
members) who were not involved in prior discussions around the adjusted and
updated Development Plan or the Explanation and Plan previously).  Within five
(5) days of their appointment, the two arbitrators shall be required to select a
third arbitrator (and if they are unable to agree on the third arbitrator the
parties shall request the American Arbitration Association to appoint such a
person, and such appointment shall be conclusive and binding on the parties). 
Following appointment of the third arbitrator, the panel shall be required to
resolve such dispute within the thirty (30) day period following its
appointment.  In resolving any dispute under Section 4.2, the arbitration panel
shall confine its resolution to selecting either Licensee’s or Licensors’
proposed adjusted and updated Development Plan (the “Resolved Plan”).  In
resolving any dispute under Section 4.4.1, the arbitration panel shall confine
its resolution to selecting either Licensee’s Plan or Licensors’ Suggested Plan
(also referred to herein, as applicable, as the “Resolved Plan”).  In all cases,
the arbitration panel shall take into account, as applicable, the
Acknowledgement described in Section 4.4.1, Licensee’s belief as of the
Effective Date that the original Development Milestones set forth in Exhibit 1.3
are reasonable and achievable, the fact that Licensors entered into this
Agreement with the belief that Licensee could introduce the technology covered
by the Exclusive Patent Rights to the commercial market in a reasonable
timeframe and, generally, the parties’ intent regarding the arrangements in this
Agreement.  Upon each such resolution, Exhibit 1.3 or Exhibit 1.4, as
applicable, shall be amended automatically to incorporate the Resolved

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Plan.  Licensee shall bear all out-of-pocket costs associated with such
arbitration, including all reasonable out-of-pocket costs incurred by Licensors.

 

5.                                      Consideration for Grant of License.

 

5.1.         Equity.

 

5.1.1. Initial Grant.  Within thirty (30) days after the Effective Date,
Licensee shall issue to Licensors such amount of stock of Licensee that
constitutes ****** of the outstanding capital stock of Licensee as of such date,
on a Fully Diluted Basis (as defined below), after giving effect to such
issuance, of which (a) ****** shall be issued to Harvard and (b) ****** shall be
issued to DFCI (collectively, the “Shares”).  The Shares shall be of the same
class (and be subject to the same rights) as the shares issued to Licensee’s
founders, which is the Licensee’s common stock, $0.001 par value per stock.  Any
stockholders’, operating or similar agreement(s) (collectively, “Stockholders’
Agreement”) to be signed by the stockholders of Licensee shall be subject to
Harvard and DFCI’s approval, which will not be unreasonably withheld,
conditioned or delayed (it being understood that Harvard and DFCI shall be
deemed to be acting reasonably if either withholds its approval because it
believes that a proposed Stockholders’ Agreement would subject it to potential
liabilities).

 

5.1.2. Representations and Warranties.  Licensee hereby represents and warrants
to Licensors that:

 

5.1.2.1.  the capitalization table attached hereto as Exhibit 5.1.2.1 (the “Cap
Table”) sets forth all of the outstanding capital stock of Licensee on a
Fully-Diluted Basis as of the Effective Date;

 

5.1.2.2.  other than as set forth in the Cap Table, as of the Effective Date,
there are no outstanding shares of capital stock, convertible securities,
outstanding warrants, options or other rights to subscribe for, purchase or
acquire from Licensee any capital stock of Licensee and there are no contracts
or binding commitments providing for the issuance of, or the granting of rights
to acquire, any capital stock of Licensee or under which Licensee is, or may
become, obligated to issue any of its securities; and

 

5.1.2.3.  the Shares, when issued pursuant to the terms hereof, shall, upon such
issuance, be duly authorized, validly issued, fully paid and nonassessable.

 

5.1.3. Anti-Dilution.  If, at any time, prior to the achievement of the Funding
Threshold (as defined below), Licensee issues Additional Securities (as defined
below), Licensee shall issue additional shares of common stock to Licensors such
that each of Harvard’s and DFCI’s shareholdings in Licensee shall not fall below
******, on a Fully Diluted Basis, as calculated after giving effect to the
anti-dilutive issuance (the “Anti-Dilution Shares”).  Any issuances of
Anti-Dilution Shares shall be in partial consideration for the license granted
under the Agreement and Licensors shall not be required to pay any further
consideration for such shares.  Such issuances shall continue until such time as
Licensee has achieved the Funding Threshold.  Thereafter, no additional
Anti-Dilution Shares shall be due to Licensors pursuant to this Section 5.1.3
and Licensors’ shareholdings in Licensee will be subject to dilution.

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

11

--------------------------------------------------------------------------------

 


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

5.1.4. Definitions.  The following terms shall have the following meanings:

 

5.1.4.1.  “Additional Securities” shall mean shares of capital stock,
convertible securities, warrants, options or other rights to subscribe for,
purchase or acquire from Licensee any capital stock of Licensee, but shall not
include shares, securities, warrants, options or other such rights, up to ******
of the outstanding capital stock of Licensee, on a Fully Diluted Basis, issued
to the Licensee’s employees, consultants or outside advisors in consideration of
the performance of bona fide employment or consulting services.

5.1.4.2.  “Fully Diluted Basis” shall mean, as of a specified date, the number
of shares of common stock of Licensee then outstanding (assuming conversion of
all outstanding stock other than common stock into common stock) plus the number
of shares of common stock of Licensee issuable upon exercise or conversion of
then outstanding convertible securities, options, rights or warrants of Licensee
(which shall be determined without regard to whether such securities are then
vested, exercisable or convertible).

5.1.4.3.  “Funding Threshold” shall mean a total gross investment of ****** in
cash in exchange for Licensee capital stock.

 

5.1.5. ******

 

5.2.                            License Maintenance Fees.  Licensee shall pay
Harvard the following license maintenance fees:

 

5.2.1. ****** due and payable on the fourth (4th) anniversary of the Effective
Date; and

 

5.2.2. ****** due and payable on each subsequent anniversary of the Effective
Date during the Term.

 

Each license maintenance fee paid by Licensee under this Section 5.2 shall be
fully creditable against milestone payments and royalties owed by Licensee to
Harvard under Sections 5.3 and 5.4.

 

5.3.                            Milestone Payments.

 

5.3.1. Licensee shall pay Harvard the following milestone payments, on an
Indication-by-Indication basis, with respect to each Licensed Product to reach
each milestone, regardless of whether such milestone is achieved by Licensee,
its Affiliate or a Sublicensee:

5.3.1.1. ******

 

5.3.1.2. ******

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed Separately with the Securities and
Exchange Commission

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

5.3.1.3. ******

 

5.3.1.4. ******

 

5.3.1.5. ******

 

5.3.1.6. ******

 

If a Licensed Product for which Licensee has already paid a milestone set forth
in Sections 5.3.1.1 through 5.3.1.3 above achieves the same milestone with
respect to a subsequent Indication, Licensee shall be required to pay only fifty
percent (50%) of the corresponding milestone payment with respect to the
subsequent achievement of such milestone.  For example,

 

******

 

Licensee shall notify Harvard in writing within thirty (30) days following the
achievement of each milestone described in this Section 5.3.1, and shall make
the appropriate milestone payment within sixty (60) days after the achievement
of such milestone,

 

5.3.2. The milestones set forth in Section 5.3.1 are intended to be successive. 
In the event that a Licensed Product is not required to undergo the testing
associated with a particular milestone (“Skipped Milestone”), such Skipped
Milestone shall be deemed to have been achieved upon the achievement by such
Licensed Product of the next successive milestone (“Achieved Milestone”). 
Payment for any Skipped Milestone that is owed in accordance with the provisions
of this Section 5.3.2 shall be due within thirty (30) days after the achievement
of the Achieved Milestone.

 

5.4.                            Royalties.

 

5.4.1. Rate.  Licensee shall pay Harvard an amount equal to ****** of Net Sales.

 

5.4.2. Bad Debt.  If, after exercising good faith, commercially reasonable
collection efforts, Licensee is unable to collect any amount related to the
sale, lease or other transfer of Licensed Products for which it has previously
paid royalties hereunder, Licensee shall be entitled to deduct any royalty
previously paid with respect to such uncollected amount from the royalty payment
due by Licensee in the next Calendar Quarter, which deduction shall be set forth
in the corresponding report under Section 6.1 below.  If, at any time after such
deduction Licensee does collect any of such amounts, such collected amounts
shall be included as Net Sales in the Calendar Quarter in which they are
collected and Licensee shall pay Harvard royalties thereon accordingly.

 

5.4.3. Patent Challenge.  If Licensee commences an action in which it challenges
the validity, enforceability or scope of any of the Exclusive Patent Rights (a
“Challenge

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed Separately with the Securities and
Exchange Commission

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Proceeding”), the royalty rate specified in Section 5.4.1 will be doubled with
respect to Net Sales of Licensed Products that are sold during the pendency of
such Challenge Proceeding.  If the outcome of such Challenge Proceeding is a
determination in favor of Licensors, (a) the royalty rate specified in
Section 5.4.1 with respect to Net Sales of Licensed Products that are covered by
the Exclusive Patent Rights that are the subject of such Challenge Proceeding
shall remain at such doubled rate and (b) Licensee shall reimburse Licensors for
all out-of-pocket costs incurred by Licensors (including reasonable attorneys’
fees) in connection with such Challenge Proceeding.  If the outcome of such
Challenge Proceeding is a determination in favor of Licensee, Licensee will have
no right to recoup any royalties paid before or during the pendency of such
Challenge Proceeding and no obligation to reimburse Licensors for any costs
incurred by Licensors (including reasonable attorneys’ fees) in connection with
such Challenge Proceeding.

 

5.5.                            Non-Royalty Sublicense Income.  Licensee shall
pay Harvard an amount equal to ****** of all Non-Royalty Sublicense Income,
which amount shall be creditable against any future milestone or royalty
payments due Harvard; provided, however, that Licensee shall not be required to
pay any amount under this Section 5.5 in connection with a Sublicense if the
subject matter of such Sublicense and any other contemporaneously executed
Sublicenses, together with Licensee’s intellectual property and other assets
related to Licensed Products, represents all or substantially all of Licensee’s
assets.

 

6.                                      Reports; Payments; Records.

 

6.1.                            Reports and Payments.

 

6.1.1. Reports.  Within sixty (60) days after the conclusion of each Calendar
Quarter commencing with the first Calendar Quarter in which Net Sales are
generated or Non- Royalty Sublicense Income is received, Licensee shall deliver
to Licensors a report containing the following information (in each instance,
with a Licensed Product-by-Licensed Product and country-by-country breakdown):

 

6.1.1.1.  the number of units of Licensed Products sold by Licensee, its
Affiliates and Sublicensees for the applicable Calendar Quarter;

 

6.1.1.2.  the gross amount invoiced for Licensed Products sold by Licensee, its
Affiliates and Sublicensees during the applicable Calendar Quarter;

 

6.1.1.3.  a calculation of Net Sales for the applicable Calendar Quarter,
including an itemized listing of applicable deductions;

 

6.1.1.4.  a detailed accounting of all Non-Royalty Sublicense Income received
during the applicable Calendar Quarter, including an accounting of amounts
received from a Sublicensee in connection with a Sublicense but excluded as
authorized under Section 1.14; and

 

6.1.1.5.  the total amount payable to Harvard in U.S. Dollars on Net Sales and
Non-Royalty Sublicense Income for the applicable Calendar Quarter, together with
the exchange rates used for conversion.

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed Separately with the Securities and
Exchange Commission

 

14

--------------------------------------------------------------------------------


 

Each such report shall be certified on behalf of Licensee as true, correct and
complete in all material respects.  If no amounts are due to Harvard for a
particular Calendar Quarter, the report shall so state.

 

6.1.2. Payment.  Within sixty (60) days of the end of each Calendar Quarter,
Licensee shall pay Harvard all amounts due with respect to Net Sales and
Non-Royalty Sublicense Income for the applicable Calendar Quarter.

 

6.2.                            Payment Currency.  All payments due under this
Agreement shall be payable in U.S. Dollars.  Conversion of foreign currency to
U.S. Dollars shall be made at the conversion rate existing in the United States
(as reported in the Wall Street Journal) on the last working day of the
applicable Calendar Quarter.  Such payments shall be without deduction of
exchange, collection, or other charges.

 

6.3.                            Records.  Licensee shall maintain, and shall
cause its Affiliates and Sublicensees to maintain, complete and accurate records
of Licensed Products that are made, used or sold under this Agreement, any
amounts payable to Harvard in relation to such Licensed Products and all
Non-Royalty Sublicense Income received by Licensee and its Affiliates, which
records shall contain sufficient information to permit Harvard to confirm the
accuracy of any reports or notifications delivered to Licensors under
Section 6.1.  Licensee, its Affiliates and/or its Sublicensees, as applicable,
shall retain such records relating to a given Calendar Quarter for at least
three (3) years after the conclusion of that Calendar Quarter, during which time
Harvard shall have the right, at its expense, to cause an independent, certified
public accountant to inspect such records during normal business hours for the
sole purpose of verifying any reports and payments delivered under this
Agreement.  Such accountant shall not disclose to Harvard any information other
than information relating to the accuracy of reports and payments delivered
under this Agreement.  The parties shall reconcile any underpayment or
overpayment within thirty (30) days after the accountant delivers the results of
the audit.  In the event that any audit performed under this Section 6.3 reveals
an underpayment in excess of five percent (5%) in any calendar year, the audited
entity shall bear the full cost of such audit.  Harvard may exercise its rights
under this Section 6.3 only once every year per audited entity and only with
reasonable prior notice to the audited entity.

 

6.4.                            Late Payments.  Any payments by Licensee that
are not paid on or before the date such payments are due under this Agreement
shall bear interest at the lower of (a) one percent (1%) per month and (b) the
maximum rate allowed by law.  Interest shall accrue beginning on the first day
following the due date for payment and shall be compounded quarterly.  Payment
of such interest by Licensee shall not limit, in any way, Harvard’s right to
exercise any other remedies Harvard may have as a consequence of the lateness of
any payment.

 

6.5.                            Payment Method.  Each payment due to Harvard
under this Agreement shall be paid by check or wire transfer of funds to
Harvard’s account in accordance with written instructions provided by Harvard. 
If made by wire transfer, such payments shall be marked so as to refer to this
Agreement.

 

6.6.                            Withholding and Similar Taxes.  All amounts to
be paid to Harvard pursuant to this Agreement shall be without deduction of
exchange, collection, or other charges, and,

 

15

--------------------------------------------------------------------------------


 

specifically, without deduction of withholding or similar taxes or other
government imposed fees or taxes, except as permitted in the definition of Net
Sales or as may be required by law.

 

7.                                      Patent Filing, Prosecution and
Maintenance.

 

7.1.                            Prosecution of the Exclusive Patent Rights. 
Harvard shall be responsible for and shall use diligent efforts in the
preparation, filing, prosecution and maintenance of all Exclusive Patent
Rights.  With respect to the Exclusive Patent Rights, Harvard shall: (a) use
independent patent counsel reasonably acceptable to Licensee and instruct such
patent counsel to furnish Licensee with copies of all correspondence relating to
the Exclusive Patent Rights from the United States Patent and Trademark Office
(USPTO) and any other patent office, as well as copies of all proposed responses
to such correspondence in time for Licensee to review and comment on such
response; (b) give Licensee an opportunity to review the text of and comment
upon each patent application before filing; (c) consult with Licensee with
respect thereto; (d) supply Licensee with a copy of the application as filed,
together with notice of its filing date and serial number; (e) keep Licensee
advised of the status of actual and prospective patent filings; and (f) provide
advance copies of any papers related to the filing, prosecution, protection and
maintenance of such patent filings.  Harvard shall give Licensee the opportunity
to provide comments on and make requests of Harvard concerning the preparation,
filing, prosecution and maintenance of the Exclusive Patent Rights, and shall
consider such comments and requests in good faith.

 

7.2.                            Past Expenses.  Within sixty (60) days after
receipt of an invoice from Harvard, Licensee shall reimburse Harvard for all
unreimbursed, documented, out-of-pocket expenses incurred by Harvard prior to
the Effective Date with respect to the preparation, filing, prosecution and
maintenance of the Exclusive Patent Rights.

 

7.3.                            Future Expenses.  Subject to Section 7.4 below,
within thirty (30) days after receipt of each invoice from Harvard, Licensee
shall reimburse Harvard for all documented, out- of-pocket expenses incurred by
Harvard pursuant to Sections 7.1 and 7.2.

 

7.4.                            Abandonment.  If Licensee decides that it does
not wish to pay for the preparation, filing, prosecution or maintenance of any
Exclusive Patent Rights in a country (“Abandoned Patent Rights”), Licensee shall
provide Harvard with prompt written notice of such election.  Sixty (60) days
after receipt of such notice by Harvard, Licensee shall be released from its
obligation to reimburse Harvard for the expenses incurred thereafter as to such
Abandoned Patent Rights.  In the event of Licensee’s abandonment of any
Exclusive Patent Rights, any license granted by Harvard to Licensee hereunder
with respect to such Abandoned Patent Rights will terminate, and Licensee will
have no rights whatsoever to exploit such Abandoned Patent Rights.  Harvard
shall then be free, without further notice or obligation to Licensee, to grant
rights in and to such Abandoned Patent Rights to third parties.  The claims of
any Abandoned Patent Rights shall cease to constitute Valid Claims.

 

7.5.                            Small Entity Designation.  If Licensee, its
Affiliates, any Sublicensee and/or any holder of an option to obtain a
Sublicense does not qualify, or at any point during the term of this Agreement
ceases to qualify, as an entity entitled to pay lesser fees as provided by the
USPTO (i.e., a “small entity”) or the patent office of any other country,
Licensee shall so notify Harvard

 

16

--------------------------------------------------------------------------------


 

immediately, in order to enable Harvard to comply with regulations regarding
payment of fees with respect to the Exclusive Patent Rights.

 

7.6.                            Marking.  Licensee shall, and shall cause its
Affiliates and Sublicensees to, mark all Licensed Products in such a manner as
to conform with the patent laws of the country to which such products are
shipped or in which such products are sold.

 

8.                                      Enforcement of the Exclusive Patent
Rights.

 

8.1.                            Notice.  In the event any party becomes aware of
any possible or actual infringement of any Exclusive Patent Rights relating to
Licensed Products (an “Infringement”), that party shall promptly notify the
other parties and provide them with details regarding such Infringement.

 

8.2.                            Enforcement of the Exclusive Patent Rights; Suit
by Licensee.  Licensee shall have the first right, but not the obligation, to
take action in the prosecution, prevention or termination of any Infringement of
the Exclusive Patent Rights.  Before Licensee commences an action with respect
to any such Infringement, Licensee shall consider in good faith the views of
Harvard, including Harvard’s views on the potential effects on the public
interest, in making its decision whether to sue.  If Licensee elects to bring
suit against an infringer, Licensee shall keep Harvard reasonably informed of
the progress of the action and shall give Harvard a reasonable opportunity in
advance to consult with Licensee and offer its views about major decisions
affecting the litigation.  Licensee shall give careful consideration to those
views, but shall have the right to control the action; provided, however, that
if Licensee fails to defend in good faith the validity and/or enforceability of
the Exclusive Patent Rights in the action or, if Licensee’s license to a Valid
Claim in the suit terminates, Harvard may elect to take control of the action
pursuant to Section 8.4.  If Licensee elects to bring suit against an infringer
and either Harvard or DFCI is joined as party plaintiff in any such suit,
Harvard shall have the right to approve the counsel selected by Licensee to
represent Licensee, Harvard and/or DFCI, such approval not to be unreasonably
withheld, conditioned or delayed.  The expenses of such suit or suits that
Licensee elects to bring, including any expenses of Harvard and DFCI incurred in
conjunction with the prosecution of such suits or the settlement thereof, shall
be paid for entirely by Licensee and Licensee shall hold Harvard and DFCI free,
clear and harmless from and against any and all costs of such litigation,
including attorney’s fees.  Licensee shall not compromise or settle such
litigation without the prior written consent of Harvard, which consent shall not
be unreasonably withheld, conditioned or delayed.  If Licensee exercises its
right to sue pursuant to this Section 8.3, it shall first reimburse itself out
of any sums recovered in such suit or in settlement thereof for ail costs and
expenses of every kind and character, including reasonable attorney’s fees (and
including any expenses of Harvard and DFCI paid by Licensee), necessarily
incurred in the prosecution of any such suit.  If, after such reimbursement, any
funds shall remain from said recovery, then Harvard shall receive an amount
equal to ten percent (10%) of such funds and the remaining ninety percent (90%)
of such funds shall be retained by Licensee.

 

8.3.                            Enforcement of the Exclusive Patent Rights; Suit
by Harvard.  If Licensee does not take action in the prosecution, prevention, or
termination of any Infringement of the Exclusive Patent Rights pursuant to
Section 8.3 above, and has not commenced negotiations with the infringer for the
discontinuance of said Infringement, within ninety (90) days after receipt of

 

17

--------------------------------------------------------------------------------


 

notice to Licensee by Harvard of the existence of such an Infringement, Harvard
may elect to do so and Harvard shall keep Licensee reasonably informed of the
progress of the action and shall give Licensee a reasonable opportunity in
advance to consult with Harvard and offer its views about major decisions
affecting the litigation.  If Harvard elects to bring suit against an infringer
and Licensee is joined as party plaintiff in any such suit, Licensee shall have
the right to approve the counsel selected by Harvard to represent Harvard, such
approval not to be unreasonably withheld, conditioned or delayed.  The expenses
of such suit or suits that Harvard elects to bring, including any expenses of
Licensee incurred in conjunction with the prosecution of such suits or the
settlement thereof, shall be paid for entirely by Harvard and Harvard shall hold
Licensee free, clear and harmless from and against any and all costs of such
litigation, including attorney’s fees.  Harvard shall not compromise or settle
such litigation without the prior written consent of Licensee, which consent
shall not be unreasonably withheld, conditioned or delayed.  If Harvard
exercises its right to sue pursuant to this Section 8.4, it shall first
reimburse itself out of any sums recovered in such suit or in settlement thereof
for all costs and expenses of every kind and character, including reasonable
attorney’s fees (and including any expenses of Licensee paid by Harvard and
DFCI), necessarily incurred in the prosecution of any such suit.  If, after such
reimbursement, any funds shall remain from said recovery, then Licensee shall
receive an amount equal to ten percent (10%) of such funds and the remaining
ninety percent (90%) of such funds shall be retained by Harvard.

 

8.4.                            Own Counsel.  Each of Harvard and Licensee shall
always have the right to be represented by counsel of its own selection and at
its own expense in any suit instituted as authorized under this Article 8 by the
other party for Infringement.

 

8.5.                            Cooperation.  Each of Harvard and Licensee
agrees to cooperate fully in any action under this Article 8 that is controlled
by the other party, provided, that the controlling party reimburses the
cooperating party promptly for any reasonable costs and expenses incurred by the
cooperating party in connection with providing such assistance.

 

8.6.                            Standing.  If either Harvard or Licensee lacks
standing and the other party has standing to bring any such suit, action or
proceeding, then such other party shall do so at the request of and at the
expense of the requesting party.  If either Harvard or Licensee determines that
it is necessary or desirable for another party to join any such suit, action or
proceeding, the other party shall execute all papers and perform such other acts
as may be reasonably required in the circumstances.

 

8.7.                            Declaratory Judgment.  If a declaratory judgment
action is brought naming Licensee and/or any of its Affiliates or Sublicensees
as a defendant and alleging invalidity or unenforceability of any claims within
the Exclusive Patent Rights, Licensee shall promptly notify Harvard in writing
and Harvard may elect, upon written notice to Licensee within thirty (30) days
after Harvard receives notice of the commencement of such action, to take over
the sole defense of the invalidity or unenforceability aspect of the action at
its own expense.

 

9.                                      Warranties; Limitation of Liability.

 

9.1.                            Warranties.  Licensee represents and warrants
that it will comply, and will ensure that its Affiliates and Sublicensees
comply, with all local, state, and international laws

 

18

--------------------------------------------------------------------------------


 

and regulations relating to the development, manufacture, use, sale and
importation of Licensed Products.  Without limiting the foregoing, Licensee
represents and warrants that it will comply, and will ensure that its Affiliates
and Sublicensees will comply, with all United States export control laws and
regulations with respect to Licensed Products.  Harvard and DFCI each represent
and warrant that, as of the Effective Date; (a) it has all requisite power and
authority to enter into this Agreement, to grant the license and right granted
herein and to perform its obligations hereunder and consummate the transactions
contemplated hereby; and (b) to the best knowledge of its technology transfer
office, neither the execution, delivery nor performance of this Agreement by it
nor the consummation by it of the transactions contemplated hereby will violate
or conflict with or constitute a default under any, or require a consent or
waiver under, any decree, judgment, order, statute, rule or regulation
applicable to it, or any material indenture, lease, agreement or other
instrument to which it is bound.

 

9.2.                            No Warranty.

 

9.2.1. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WARRANTY BY HARVARD OR
DFCI THAT IT CAN OR WILL BE ABLE TO OBTAIN PATENTS ON PATENT APPLICATIONS
INCLUDED IN THE EXCLUSIVE PATENT RIGHTS, OR THAT ANY OF THE EXCLUSIVE PATENT
RIGHTS WILL AFFORD ADEQUATE OR COMMERCIALLY WORTHWHILE PROTECTION.

 

9.2.2. NEITHER HARVARD NOR DFCI MAKES ANY REPRESENTATION THAT THE PRACTICE OF
THE EXCLUSIVE PATENT RIGHTS, THE DEVELOPMENT, MANUFACTURE, USE, SALE OR
IMPORTATION OF ANY LICENSED PRODUCT OR ANY ELEMENT THEREOF, WILL NOT INFRINGE
THE PATENT OR PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

9.2.3. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, HARVARD, DFCI
AND LICENSEE EACH MAKES NO WARRANTIES WITH RESPECT TO ANY TECHNOLOGY, PATENTS,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY
DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

 

9.3.                            Limitation of Liability.

 

9.3.1. Except with respect to Licensee’s indemnification obligations under
Section 10.1, Harvard, DFCI and Licensee each will not be liable to any one of
the others with respect to any subject matter of this Agreement under any
contract, negligence, strict liability or other legal or equitable theory for
(a) any indirect, incidental, consequential or punitive damages or lost profits
or (b) cost of procurement of substitute goods, technology or services.

 

9.3.2. Harvard’s and DFCI’s aggregate liability for all damages of any kind
arising out of or relating to this Agreement or its subject matter shall not
exceed the amounts paid to Harvard under this Agreement.

 

19

--------------------------------------------------------------------------------


 

10.                               Indemnification.

 

10.1.                     Indemnification of Harvard and DFCI.  Licensee shall
indemnify, defend and hold harmless Harvard, DFCI and their respective current
and former directors, governing board members, trustees, officers, faculty,
medical and professional staff, employees, students, and agents and their
respective successors, heirs and assigns (collectively, the “Indemnitees”) from
and against any claim, liability, cost, expense, damage, deficiency, loss or
obligation or any kind or nature (including, without limitation, reasonable
attorney’s fees and other costs and expenses of litigation) (collectively,
“Claims”) by or owed to a third party, based upon, arising out of, or otherwise
relating to this Agreement, including without limitation any cause of action
relating to product liability concerning any Licensed Product.  The previous
sentence will not apply to any Claim to the extent that it is determined with
finality by a court of competent jurisdiction to be directly attributable to the
gross negligence or willful misconduct of Indemnitees.  Licensee shall not
settle any claim in a manner which adversely affects an Indemnitee (including in
a manner that admits fault or negligence on the part of an Indemnitee, that
imposes any obligations on an Indemnitee or that adversely affects an
Indemnitee’s rights under this Agreement or interest in the Exclusive Patent
Rights) without the prior written consent of the relevant Indemnitee, which
consent shall not be unreasonably withheld, conditioned or delayed.  Licensee
shall, at its own expense, provide attorneys reasonably acceptable to Harvard or
DFCI, as applicable, to defend against any actions brought or filed against any
Indemnitee hereunder with respect to the subject of indemnity contained herein,
whether or not such actions are rightfully brought.

 

10.2.                     Insurance.

 

10.2.1. Beginning at the time any Licensed Product is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee, or by an Affiliate, Sublicensee or agent of Licensee,
Licensee shall, at its sole cost and expense, procure and maintain commercial
general liability insurance in amounts not less than $5,000,000 per incident and
$5,000,000 annual aggregate and naming the Indemnitees as additional insureds. 
During clinical trials of any such Licensed Product, Licensee shall, at its sole
cost and expense, procure and maintain commercial general liability insurance in
such equal or lesser amount as Harvard and DFCI shall require, naming the
Indemnitees as additional insureds.  Such commercial general liability insurance
shall provide: (a) product liability coverage and (b) broad form contractual
liability coverage for Licensee’s indemnification under this Agreement.

 

10.2.2. If Licensee elects to self-insure all or part of the limits described
above in Section 10.2.1 (including deductibles or retentions which are in excess
of $250,000 annual aggregate) such self-insurance program must be acceptable to
Licensors and the Risk Management Foundation of the Harvard Medical
Institutions, Inc. in their sole discretion.  The minimum amounts of insurance
coverage required shall not be construed to create a limit of Licensee’s
liability with respect to its indemnification under this Agreement.

 

10.2.3. Licensee shall provide Licensors with written evidence of such insurance
upon request of Licensors.  Licensee shall provide Licensors with written notice
at least thirty (30) days prior to the cancellation, non-renewal or material
change in such insurance; if Licensee does not obtain replacement insurance
providing comparable coverage within such thirty (30)

 

20

--------------------------------------------------------------------------------


 

day period, Licensors shall have the right to terminate this Agreement effective
at the end of such thirty (30) day period without notice or any additional
waiting periods.

 

10.2.4. Licensee shall maintain such commercial general liability insurance
beyond the expiration or termination of this Agreement during: (a) the period
that any Licensed Product is being commercially distributed or sold by Licensee,
or an Affiliate, Sublicensee or agent of Licensee; and (b) a reasonable period
after the period referred to in (a) above which in no event shall be less than
seven (7) years.

 

11.                               Term and Termination.

 

11.1.                     Term.  The term of this Agreement shall commence on
the Effective Date and, unless earlier terminated as provided in this
Article 11, shall continue in full force and effect until expiration of the last
to expire Valid Claim (the “Term”).

 

11.2.                     Termination

 

11.2.1. Termination Without Cause.  Licensee may terminate this Agreement upon
sixty (60) days prior written notice to Licensors.

 

11.2.2. Termination for Default.

 

11.2.2.1.  In the event that either party commits a material breach of its
obligations under this Agreement and fails to cure that breach within thirty
(30) days after receiving written notice thereof, the other party may terminate
this Agreement immediately upon written notice to the party in breach.

 

11.2.2.2.  If Licensee defaults in its obligations under Section 10.2, then
Licensors may terminate this Agreement immediately without notice or additional
waiting period; provided, however, that Licensee’s failure to notify Licensors
as specified in Section 10.2.3 within the required time period alone will not
constitute a material breach of this Agreement if Licensors do not incur any
costs, expenses or liability as a result of such failure.

 

11.2.3. Bankruptcy.  Licensors may terminate this Agreement upon notice to
Licensee if Licensee becomes insolvent, is adjudged bankrupt, applies for
judicial or extra-judicial settlement with its creditors, makes an assignment
for the benefit of its creditors, voluntarily files for bankruptcy or has a
receiver or trustee (or the like) in bankruptcy appointed by reason of its
insolvency, or in the event an involuntary bankruptcy action is filed against
Licensee and not dismissed within ninety (90) days, or if the other party
becomes the subject of liquidation or dissolution proceedings or otherwise
discontinues business.

 

11.3.                     Effect of Termination.

 

11.3.1. Termination of Rights.  Upon termination of this Agreement by either
party pursuant to any of the provisions of Sections 4.4 or 11.2: (a) the rights
and license granted to Licensee under Article 2 shall terminate and all rights
in and to and under Licensors’ interest in the Exclusive Patent Rights shall
revert to Licensors; and (b) any existing agreements that contain a Sublicense
shall terminate in accordance with Section 2.2.2.3.

 

21

--------------------------------------------------------------------------------


 

11.3.2. Accruing Obligations.  Termination or expiration of this Agreement shall
not relieve the parties of obligations accruing prior to such termination or
expiration, including obligations to pay amounts accruing hereunder up to the
date of termination or expiration.  After the date of termination or expiration
(except in the case of termination pursuant to Section 4.4, 11.2.2 or 11.2.3),
Licensee, its Affiliates and Sublicensees (a) may sell Licensed Products then in
stock and (b) may complete the production of Licensed Products then in the
process of production and sell the same; provided in the case of both (a) and
(b) that Licensee shall pay the applicable royalties and payments to Harvard in
accordance with Article 5, provide reports and audit rights to Harvard pursuant
to Article 6 and maintain insurance in accordance with the requirements of
Section 10.2.

 

11.3.3. Transfer of Regulatory Filings.  In the event Licensee terminates this
Agreement pursuant to Section 11.2.1 or Licensors terminate this Agreement
pursuant to Section 4.4, 11.2.2 or 11.2.3, Licensee shall promptly provide
Licensors with the right to reference, cross-reference, review, have access to,
incorporate and use, to the extent permitted by applicable law, all documents
and other materials filed by or on behalf of Licensee and its Affiliates with
any Regulatory Authority in furtherance of applications for marketing approval
in the relevant country with respect to Licensed Products.  Licensors shall be
entitled to freely use and to grant others the right to use all such materials,
documents and know-how delivered pursuant to this 11.3.3.

 

11.4.                     Survival.  The parties’ respective rights, obligations
and duties under Articles 9, 10 and Sections 11.3, 11.4, 12.3 and 12.6, as well
as any rights, obligations and duties which by their nature extend beyond the
expiration or termination of this Agreement, shall survive any expiration or
termination of this Agreement.  In addition, Licensee’s obligations under
Section 5.5 with respect to Sublicenses granted prior to termination of the
Agreement shall survive termination.

 

12.                               Miscellaneous.

 

12.1.                     Preference for United States Industry.  During the
period of exclusivity of this license in the United States, Licensee shall
comply with 37 C.F.R. § 401.14 (i) or any successor rule or regulation.  Upon
Licensee’s request, Licensors agree to make reasonable efforts to assist
Licensee in obtaining a waiver of the requirements imposed by such rules or
regulations.

 

12.2.                     No Security Interest.  Licensee shall not enter into
any agreement under which Licensee grants to or otherwise creates in any third
party a security interest in this Agreement or any of the rights granted to
Licensee herein.  Any grant or creation of a security interest purported or
attempted to be made in violation of the terms of this Section 12.2 shall be
null and void and of no legal effect.

 

12.3.                     Use of Name.  Licensee shall not, and shall ensure
that its Affiliates and Sublicensees shall not, use the name or insignia of
Harvard or DFCI, or the name of any of Harvard’s or DFCI’s officers, faculty,
other researchers or students, or any adaptation of such names, in any
advertising, promotional or sales literature, including without limitation any
press release or any document employed to obtain funds, without the prior
written approval of Harvard or DFCI, as applicable.  Each of Harvard and DFCI
shall not, and shall ensure that its Affiliates

 

22

--------------------------------------------------------------------------------


 

and Sublicensees shall not, use the name or insignia of Licensee, or the name of
any of Licensee’s officers or employees, or any adaptation of such names, in any
advertising, promotional or sales literature, including without limitation any
press release or any document employed to obtain funds, without the prior
written approval of Licensee.  The above restrictions shall not apply to any
information required by law to be disclosed to any governmental entity.

 

12.4.                     Entire Agreement.  This Agreement is the sole
agreement with respect to the subject matter hereof and except as expressly set
forth herein, supersedes all other agreements and understandings between the
parties with respect to the same.

 

12.5.                     Notices; Designated Contact.  Unless otherwise
specifically provided, all notices required or permitted by this Agreement shall
be in writing and may be delivered personally, or may be sent by facsimile or
certified mail, return receipt requested, to the following addresses, unless the
parties are subsequently notified of any change of address in accordance with
this Section 12.5:

 

If to Licensee:                                                                 
Shape Pharmaceuticals, Inc.
c/o HealthCare Ventures LLC
55 Cambridge Parkway, Suite 301
Cambridge, Massachusetts 02142
Attn: Douglas E. Onsi, President

 

With a copy to:                                                           
Bingham McCutchen LLP
One Federal Street
Boston, Massachusetts 02110
Attn: William S. Perkins, Esq.

 

If to Harvard:                                                                  
Office of Technology Development
Harvard University
Holyoke Center 727
1350 Massachusetts Avenue
Cambridge, Massachusetts 02138
Attn.: Chief Technology Development Officer

 

If to
DFCI:                                                                                  
Office of Research and Technology Ventures
Dana-Farber Cancer Institute, Inc.
44 Binney Street, BP304E
Boston, MA 02115
Attn: Vice President, Research and Technology Ventures

 

Any notice shall be deemed to have been received as follows: (a) by personal
delivery, upon receipt; (b) by facsimile, one business day after transmission or
dispatch; or (c) by airmail, seven (7) business days after delivery to the
postal authorities by the party serving notice.  If notice is sent by facsimile,
a confirming copy of the same shall be sent by mail to the same address.

 

With respect to all actions to be taken by Licensors hereunder, Harvard shall be
the appointed representative and designated contact of Licensors with full power
and authority to

 

23

--------------------------------------------------------------------------------


 

give and receive notices and communications to or from Licensee and take all
actions necessary or appropriate in the judgment of Harvard for the
accomplishment of arrangements contemplated hereby.  Notices or communications
to or from Harvard shall constitute notice to or from each Licensor.  Harvard
accepts its appointment hereunder.

 

12.6.                     Governing Law and Venue.  This Agreement will be
governed by, and construed in accordance with, the substantive laws of the
Commonwealth of Massachusetts, without giving effect to any choice or conflict
of law provision, except that questions affecting the construction and effect of
any patent shall be determined by the law of the country in which the patent
shall have been granted.  Unless otherwise expressly stated herein, any action,
suit or other proceeding arising under or relating to this Agreement (a “Suit”)
shall be brought in a court of competent jurisdiction in the Commonwealth of
Massachusetts, and the parties hereby consent to the sole jurisdiction of the
state and federal courts sitting in the Commonwealth of Massachusetts.  Each
party agrees not to raise any objection at any time to the laying or maintaining
of the venue of any Suit in any of the specified courts, irrevocably waives any
claim that Suit has been brought in any inconvenient forum and further
irrevocably waives the right to object, with respect to any Suit, that such
court does not have any jurisdiction over such party.

 

12.7.                     Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective legal
representatives, successors and permitted assigns.

 

12.8.                     Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form a part of this
Agreement.

 

12.9.                     Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original.

 

12.10.              Amendment; Waiver.  This Agreement may be amended, modified,
superseded or canceled, and any of the terms may be waived, only by a written
instrument executed by each party or, in the case of waiver, by the party
waiving compliance.  The delay or failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same.  No waiver by either party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

 

12.11.              No Agency or Partnership.  Nothing contained in this
Agreement shall give any party the right to bind another, or be deemed to
constitute a party as agent for another party or as partners with another party
or any third party.

 

12.12.              Assignment and Successors.  This Agreement may not be
assigned by either party without the consent of the other, which consent shall
not be unreasonably withheld, conditioned or delayed, except that each party
may, without such consent, assign this Agreement and the rights, obligations and
interests of such party to any of its Affiliates, to any purchaser of all or
substantially all of its assets or research to which the subject matter of this
Agreement relates, or to any successor corporation resulting from any merger or
consolidation of such party with or into such corporation; provided, that in
each case the assignee agrees in writing to be

 

24

--------------------------------------------------------------------------------


 

bound by the terms of this Agreement.  Any assignment purported or attempted to
be made in violation of the terms of this Section 12.12 shall be null and void
and of no legal effect.

 

12.13.              Force Majeure.  Neither party will be responsible for delays
resulting from causes beyond the reasonable control of such party, including
without limitation fire, explosion, flood, war, strike, or riot, provided, that
the nonperforming party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed.

 

12.14.              Interpretation.  The parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to both parties hereto and not in favor of or against either party, regardless
of which party was generally responsible for the preparation of this Agreement.

 

12.15.              Severability.  If any provision of this Agreement is or
becomes invalid or is ruled invalid by any court of competent jurisdiction or is
deemed unenforceable, it is the intention of the parties that the remainder of
this Agreement shall not be affected.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

President and Fellows of Harvard College

 

Shape Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Issac T. Kohlberg

 

By:

/s/ Douglas E. Onsi

Name:

Issac T. Kohlberg

 

Name:

Douglas E. Onsi

Title:

Senior Associate Provost

 

Title:

President

 

Chief Technology Development Officer

 

 

 

 

Office of Technology Development

 

 

 

 

Harvard University

 

 

 

 

 

 

 

 

 

 

 

 

 

President and Fellows of Harvard College

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony A. del Campo, M.B.A.

 

 

 

Name:

Anthony A. del Campo, M.B.A.

 

 

 

Title:

Vice President

 

 

 

 

Research and Technology Ventures

 

 

 

 

Dana Farber Cancer Institute

 

 

 

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Exhibit 1.3

 

Development Milestones

 

******

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

--------------------------------------------------------------------------------


 

Exhibit 1.4

 

Development Plan

 

(Inserted after this page)

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Shape Pharmaceuticals
Development Plan

 

******

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Exhibit 5.1.2.1

 

Cap Table

 

Capitalization Table of
Shape Pharmaceuticals, Inc.
as of the Effective
Date

 

******

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

--------------------------------------------------------------------------------